DETAILED ACTION
In response to communication filed on 11 July 2022, claims 21, 28-34 and 36-39 are amended. Claim 41 is added. Claims 21-22, 24-25, 28-39 and 41 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see "Objections to the Claims”, filed 11 July 2022, have been carefully considered. Based on the canceled claims, the objection related to claims 26-27 have been withdrawn.

Applicant’s arguments, see "Claim Rejections under 35 U.S.C. § 112”, filed 11 July 2022, have been carefully considered. Based on the arguments provided, the rejections have been withdrawn.

Applicant’s arguments, see "Claim Rejections under 35 U.S.C. § 103”, filed 11 July 2022, have been carefully considered. Arguments regarding claim 24 are considered to be persuasive and therefore a additional reference Pruthi has been added. All the other arguments are related to newly added limitations and are addressed in the rejection below. 

Claim Objections
Claim 28 is objected to because of the following informalities:  
Claim 28 recites “suggested memory allocation id” should read as --suggested memory allocation is-- as it appears to be a typographical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 28-29, 32-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Pafumi et al. (US 2009/0307457 A1, hereinafter “Pafumi”) in view of Ward, Jr. (US 10,686,677 B1, hereinafter “Ward”) further in view of Spradlin et al. (US 2012/0324198 A1, hereinafter “Spradlin”) and Shah et al. (US 2011/0161580 A1, hereinafter “Shah”).

Regarding claim 21, Pafumi teaches
A device, comprising: (see Pafumi, [0020] “systems… for dynamic reallocation of memory”).
a processor; and (see Pafumi, [0021] “comprises at least one processor 100”).
a memory, accessible by the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: (see Pafumi, [0021] “Memory 108 also stores other programs for execution by processor 100 and stores data 109”). 
determining an initial resource allocation (see Pafumi, [0040] “Initially, an amount of the VRM 210 allocated to the application's use”) for a database server instance to be provisioned (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”).
provisioning (see Pafumi, [0040] “Initially, an amount of the VRM 210 allocated to the application's use is specified prior to using the application program 206 (element 302). This initial amount of application memory 212 is a subset of the VRM 210 assigned to the virtual client partition 202”) the database server instance on a server… (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) with the initial resource allocation; (see Pafumi, [0040] “Initially, an amount of the VRM 210 allocated to the application's use is specified prior to using the application program 206 (element 302). This initial amount of application memory 212 is a subset of the VRM 210 assigned to the virtual client partition 202”).
determining, (see Pafumi, [0041] “current usage is compared to the current memory allocation (element 306)”; [0038] “To determine if more or less memory is needed by the application, the application has a monitor subcomponent 207 to monitor memory use by the application”) after provisioning the database server instance with the initial resource allocation, (see Pafumi, [0040] “Initially, an amount of the VRM 210 allocated to the application's use is specified prior to using the application program 206 (element 302). This initial amount of application memory 212 is a subset of the VRM 210 assigned to the virtual client partition 202”) that a current usage of memory resources (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”) allocated to the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) is less than a total amount of memory resources (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”) allocated to the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) in accordance with the initial resource allocation; and (see Pafumi, [0040] “Initially, an amount of the VRM 210 allocated to the application's use is specified prior to using the application program 206 (element 302). This initial amount of application memory 212 is a subset of the VRM 210 assigned to the virtual client partition 202”; [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”).
the current usage of memory resources is less than the total amount of memory resources: (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”). 
allocated to the database server instance; (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”).
determining a suggested memory allocation (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”) for the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) based at least in part on the current usage of memory resources and expected memory (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”).
re-provisioning (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”) the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) with respect to re-provisioning… (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”) based on the current usage of memory resources (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”) allocated to the database server instance and (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) the suggested memory allocation (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”) for the database server instance; and (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”).
re-provisioning the database server instance… (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”) in accordance with the suggested memory allocation and determination of required changes (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”).
Pafumi does not explicitly teach instance to be provisioned in a cloud computing infrastructure; server in the cloud computing infrastructure; after determining that the current usage of memory resources is less than the total amount of memory resources; determining a current resource pool size from the total amount of memory resources allocated; determining a suggested memory allocation based on the current resource pool size; determining a priority of re-provisioning one or more additional database server instances in the cloud computing infrastructure, where the priority is based on a difference between the current usage of memory resources and the suggested memory allocation; re-provisioning the database server instance in the cloud computing infrastructure based on the priority. 
However, However, Ward discloses resource reservation modification requests and teaches
reserving pool in a cloud computing infrastructure; (see Ward, [col23 lines2-5] “supporting flexible capacity pool reservations may be useful in a wide variety of environments. As the number of applications being deployed to cloud-based environments”). 
reserving pool in a cloud computing infrastructure; (see Ward, [col23 lines2-5] “supporting flexible capacity pool reservations may be useful in a wide variety of environments. As the number of applications being deployed to cloud-based environments”). 
after determining that there is a requirement to modify the initial reservation (see Ward, [col16 lines11-20] “After the initial reservation is confirmed, the client 148 may at some later time wish to modify the reservation, e.g., as a result of changed resource requirements… The modification request may include the details of the desired changes, e.g., the desired change in reserved capacity level or instance type, the desired change in reservation duration, or the desired change in uptime ratio”).
determining a current resource pool size from the total amount of memory resources (see Ward, [col3 lines9-13] “A virtual compute instance may, for example, comprise one or more servers with a specified computational capacity (which may be specified by indicating the type and number of CPUs, the main memory size, storage device number and size, and so on)”; [col3 lines29-31] “may include capabilities to allow browsing of a resource catalog, provide details and specifications of the different types or sizes of resources supported”; [col3 lines55-58] “dynamically resizable pools of resource instances may be set aside for the different reservation types or modes-e.g., long-term reserved instances may be allocated from one pool”).
Allocation of pools of resources based on the current resource pool size; (see Ward, [col3 lines55-58] “dynamically resizable pools of resource instances may be set aside for the different reservation types or modes-e.g., long-term reserved instances may be allocated from one pool”). 
reserving pool in a cloud computing infrastructure, (see Ward, [col23 lines2-5] “supporting flexible capacity pool reservations may be useful in a wide variety of environments. As the number of applications being deployed to cloud-based environments”) based on a difference between desired resource capacity and existing reservations (see Ward, [Abstract] “the difference between the desires resource capacity and the original capacity”; [col26 lines2-8] “a difference between one or more desired modified resource capacity levels of the two or more existing reservations or the existing reservation and one or more original resource capacity levels of one or more original resource instances of the two or more existing reservations or the existing reservation”; [col12 lines21-22] “a difference between the modified resource capacity and the original resource capacity”)   
reserving pool in a cloud computing infrastructure; (see Ward, [col23 lines2-5] “supporting flexible capacity pool reservations may be useful in a wide variety of environments. As the number of applications being deployed to cloud-based environments”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of resource pool size, ratios, difference between memory as being disclosed and taught by Ward, in the system taught by Pafumi to yield the predictable results of managing large-scale computing resources for many customers with diverse needs, allowing various computing resources to be efficiently and securely shared by multiple customers (see Ward, [col1 lines26-31] “The advent of virtualization technologies for commodity hardware has provided benefits with respect to managing large-scale computing resources for many customers with diverse needs, allowing various computing resources to be efficiently and securely shared by multiple customers”).
The proposed combination of Pafumi and Ward does not explicitly teach instance to be provisioned determining a priority of re-provisioning one or more additional database server instances, where the priority is based on a difference between the current usage of memory resources and the suggested memory allocation; re-provisioning the database server instance in the cloud computing infrastructure based on the priority. 
However, Spradlin discloses memory management model and also teaches
determining a priority of allocating memory… (see Spradlin, [0032] “The priority model may be implemented by creating a memory allocation API that encapsulates the application whenever a memory request is made… the application and priority is automatically tracked by the subsystem without having the application actively manage memory priority”) wherein the priority is based on specific criteria (see Spradlin, [0032] “the priority of memory and its distribution to applications is determined by the kernel. When the system runs low on memory, the kernel may arbitrarily free memory that is used by applications with higher priority, thus interrupting or degrading the performance of the application… have the applications determine amongst themselves what the priority order is for the memory resources”).. 
allocating memory based on the priority (see Spradlin, [0032] “to have the applications determine amongst themselves what the priority order is for the memory resources. The memory priority scheme asks that applications assign the priority of memory allocated or deallocated to them at the time of allocation or deallocation”; [0032] “The priority model may be implemented by creating a memory allocation API that encapsulates the application whenever a memory request is made… the application and priority is automatically tracked by the subsystem without having the application actively manage memory priority”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining priority for allocating memory as being disclosed and taught by Spradlin, in the system taught by the proposed combination of Pafumi and Ward to yield the predictable results of improving application host behavior and potentially allowing applications to use computing resources more efficiently (see Spradlin, [0005] “Thus, the memory management system provides a new model for managing memory that improves application host behavior and potentially allows applications to use computing resources more efficiently”).
The proposed combination of Pafumi, Ward and Spradlin does not explicitly teach one or more additional database server instances. 
However, Shah discloses particular memory of memory blocks and also teaches
one or more additional database server instances (see Shah, [0079] “may include allocating a particular number of blocks of memory in a TCAM to each database of multiple databases”; [0020] “may allocate one or more of the additional blocks of memory to a database of the TCAM when the database requires more memory space than allocated in the TCAM for the database”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of memory allocated to additional databases as being disclosed and taught by Shah, in the system taught by the proposed combination of Pafumi, Ward and Spradlin to yield the predictable results of efficiently allocating memory to databases (see Shah, [0020] “the systems and/or methods may provide additional blocks of memory, external to the TCAM, and may allocate one or more of the additional blocks of memory to a database of the TCAM when the database requires more memory space than allocated in the TCAM for the database. Such implementations may increase utilization of the TCAM and more rules (e.g., ACLs) may be provided in the TCAM”).

Regarding claim 28, Pafumi teaches
A method, comprising: (see Pafumi, [0020] “methods… for dynamic reallocation of memory”).
determining, by a processor, a current usage of memory resources (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”; [0021] “comprises at least one processor 100”) allocated to a database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) of a plurality of database server instances (see Pafumi, [0022] “The database may then be accessed by a computer connected to a network served by the server… connected to multiple servers”; [0029] “Each server may store and execute its own application programs. Thus, some application programs, such as databases, may reside in the server and these programs may be available to computers in the network” – there are plurality of servers) that have been provisioned (see Pafumi, [0040] “Initially, an amount of the VRM 210 allocated to the application's use is specified prior to using the application program 206 (element 302). This initial amount of application memory 212 is a subset of the VRM 210 assigned to the virtual client partition 202”).
determining, by the processor, (see Pafumi, [0041] “current usage is compared to the current memory allocation (element 306)”; [0038] “To determine if more or less memory is needed by the application, the application has a monitor subcomponent 207 to monitor memory use by the application”; [0021] “comprises at least one processor 100”) that the current usage of memory resources (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”) allocated to the database server instance(see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) is less than a total amount of memory resources (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”) allocated to the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) by a threshold amount; and (see Pafumi, [0042] “The system determines if monitored memory usage is near the upper limit of the allocated range (element 404). Thus, a threshold may be specified that is below but close to the upper limit of the allocated range. If memory needed by the application is above this threshold, the system increases the upper limit of the allocated range”).
the current usage of memory resources is less than the total amount of memory resources: (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”).
determining, by the processor, a suggested memory allocation (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”; [0021] “comprises at least one processor 100”) for the database server instance, (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) wherein the suggested memory allocation id… (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”; [0021] “comprises at least one processor 100”) allocated to the database server instance; (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”).
re-provisioning (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”) the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) with respect to re-provisioning based on (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”) the current usage of memory resources (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”) allocated to the database server instance and (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) the suggested memory allocation (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”) for the database server instance; and (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”).
re-provisioning, by the processor, the database server instance (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”; [0021] “comprises at least one processor 100”) in accordance with the suggested memory allocation and determination of required changes (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”). 
Pafumi does not explicitly teach instance to be provisioned in a cloud computing infrastructure; after determining that the current usage of memory resources is less than the total amount of memory resources; memory allocation is determined relative to a subset of the total amount of memory resources, determining, by the processor, a priority of re-provisioning one or more additional database server instances in the cloud computing infrastructure wherein the priority is based on a difference between the current usage of memory resources and the suggested memory allocation; re-provisioning the database server instance in the cloud computing infrastructure based on the priority. 
However, However, Ward discloses resource reservation modification requests and teaches
reserving pool in a cloud computing infrastructure; (see Ward, [col23 lines2-5] “supporting flexible capacity pool reservations may be useful in a wide variety of environments. As the number of applications being deployed to cloud-based environments”). 
after determining that there is a requirement to modify the initial reservation (see Ward, [col16 lines11-20] “After the initial reservation is confirmed, the client 148 may at some later time wish to modify the reservation, e.g., as a result of changed resource requirements… The modification request may include the details of the desired changes, e.g., the desired change in reserved capacity level or instance type, the desired change in reservation duration, or the desired change in uptime ratio”).
memory allocation is determined relative to a subset of the total amount of memory resources (see Ward, [col3 lines9-13] “A virtual compute instance may, for example, comprise one or more servers with a specified computational capacity (which may be specified by indicating the type and number of CPUs, the main memory size, storage device number and size, and so on)”; [col3 lines29-31] “may include capabilities to allow browsing of a resource catalog, provide details and specifications of the different types or sizes of resources supported”; [col3 lines55-58] “dynamically resizable pools of resource instances may be set aside for the different reservation types or modes-e.g., long-term reserved instances may be allocated from one pool”).
reserving pool in a cloud computing infrastructure, (see Ward, [col23 lines2-5] “supporting flexible capacity pool reservations may be useful in a wide variety of environments. As the number of applications being deployed to cloud-based environments”) based on a difference between desired resource capacity and existing reservations (see Ward, [Abstract] “the difference between the desires resource capacity and the original capacity”; [col26 lines2-8] “a difference between one or more desired modified resource capacity levels of the two or more existing reservations or the existing reservation and one or more original resource capacity levels of one or more original resource instances of the two or more existing reservations or the existing reservation”; [col12 lines21-22] “a difference between the modified resource capacity and the original resource capacity”)   
reserving pool in the cloud computing infrastructure; (see Ward, [col23 lines2-5] “supporting flexible capacity pool reservations may be useful in a wide variety of environments. As the number of applications being deployed to cloud-based environments”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of resource pool size, ratios, difference between memory as being disclosed and taught by Ward, in the system taught by Pafumi to yield the predictable results of managing large-scale computing resources for many customers with diverse needs, allowing various computing resources to be efficiently and securely shared by multiple customers (see Ward, [col1 lines26-31] “The advent of virtualization technologies for commodity hardware has provided benefits with respect to managing large-scale computing resources for many customers with diverse needs, allowing various computing resources to be efficiently and securely shared by multiple customers”).
The proposed combination of Pafumi and Ward does not explicitly teach determining, by the processor, a priority of re-provisioning one or more additional database server instances, wherein the priority is based on a difference between the current usage of memory resources and the suggested memory allocation; re-provisioning based on the priority. 
However, Spradlin discloses memory management model and also teaches
determining, by the processor, a priority of allocating memory… (see Spradlin, [0032] “The priority model may be implemented by creating a memory allocation API that encapsulates the application whenever a memory request is made… the application and priority is automatically tracked by the subsystem without having the application actively manage memory priority”) wherein the priority is based on specific criteria (see Spradlin, [0032] “the priority of memory and its distribution to applications is determined by the kernel. When the system runs low on memory, the kernel may arbitrarily free memory that is used by applications with higher priority, thus interrupting or degrading the performance of the application… have the applications determine amongst themselves what the priority order is for the memory resources”).
allocating memory based on the priority (see Spradlin, [0032] “to have the applications determine amongst themselves what the priority order is for the memory resources. The memory priority scheme asks that applications assign the priority of memory allocated or deallocated to them at the time of allocation or deallocation”; [0032] “The priority model may be implemented by creating a memory allocation API that encapsulates the application whenever a memory request is made… the application and priority is automatically tracked by the subsystem without having the application actively manage memory priority”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining priority for allocating memory as being disclosed and taught by Spradlin, in the system taught by the proposed combination of Pafumi and Ward to yield the predictable results of improving application host behavior and potentially allowing applications to use computing resources more efficiently (see Spradlin, [0005] “Thus, the memory management system provides a new model for managing memory that improves application host behavior and potentially allows applications to use computing resources more efficiently”).
The proposed combination of Pafumi, Ward and Spradlin does not explicitly teach one or more additional database server instances.
However, Shah discloses particular memory of memory blocks and also teaches
one or more additional database server instances (see Shah, [0079] “may include allocating a particular number of blocks of memory in a TCAM to each database of multiple databases”; [0020] “may allocate one or more of the additional blocks of memory to a database of the TCAM when the database requires more memory space than allocated in the TCAM for the database”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of memory allocated to additional databases as being disclosed and taught by Shah, in the system taught by the proposed combination of Pafumi, Ward and Spradlin to yield the predictable results of efficiently allocating memory to databases (see Shah, [0020] “the systems and/or methods may provide additional blocks of memory, external to the TCAM, and may allocate one or more of the additional blocks of memory to a database of the TCAM when the database requires more memory space than allocated in the TCAM for the database. Such implementations may increase utilization of the TCAM and more rules (e.g., ACLs) may be provided in the TCAM”).

Regarding claim 37, Pafumi teaches
A non-transitory computer-readable medium comprising computer-readable instructions configured to cause a computing device to perform operations comprising: (see Pafumi, [0011] “a computer program product comprising a computer useable medium having a computer readable program, wherein the computer readable program when executed on a computer causes the computer to perform functions for dynamically reallocating memory to   an application”).
determining (see Pafumi, [0041] “current usage is compared to the current memory allocation (element 306)”; [0038] “To determine if more or less memory is needed by the application, the application has a monitor subcomponent 207 to monitor memory use by the application”) a current usage of memory resources (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”; [0021] “comprises at least one processor 100”) allocated to a database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) provisioned on a server (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”). 
determining (see Pafumi, [0041] “current usage is compared to the current memory allocation (element 306)”; [0038] “To determine if more or less memory is needed by the application, the application has a monitor subcomponent 207 to monitor memory use by the application”) that the current usage of memory resources (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”) allocated to the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) is less than a total amount of memory resources (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”) allocated to the database server instance; and (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”).
the current usage of memory resources is less than the total amount of memory resources: (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”).
determining, a suggested memory allocation (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”) for the database server instance, (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) wherein the suggested memory allocation id… (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”; [0021] “comprises at least one processor 100”) allocated to the database server instance; (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”).
re-provisioning (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”) the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) with respect to re-provisioning based on (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”) the current usage of memory resources (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”) allocated to the database server instance and (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) the suggested memory allocation (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”) for the database server instance; and (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”).
re-provisioning, by the processor, the database server instance… (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”; [0021] “comprises at least one processor 100”) in accordance with the suggested memory allocation and determination of required changes (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”). 
Pafumi does not explicitly teach instance to be provisioned in a cloud computing infrastructure; after determining that the current usage of memory resources is less than the total amount of memory resources; memory allocation is determined relative to a subset of the total amount of memory resources, determining, a priority of re-provisioning one or more additional database server instances in the cloud computing infrastructure, wherein the priority is based on a difference between the current usage of memory resources and the suggested memory allocation; re-provisioning the database server instance in the cloud computing infrastructure based on the priority. 
However, However, Ward discloses resource reservation modification requests and teaches
reserving pool in a cloud computing infrastructure; (see Ward, [col23 lines2-5] “supporting flexible capacity pool reservations may be useful in a wide variety of environments. As the number of applications being deployed to cloud-based environments”). 
after determining that there is a requirement to modify the initial reservation (see Ward, [col16 lines11-20] “After the initial reservation is confirmed, the client 148 may at some later time wish to modify the reservation, e.g., as a result of changed resource requirements… The modification request may include the details of the desired changes, e.g., the desired change in reserved capacity level or instance type, the desired change in reservation duration, or the desired change in uptime ratio”).
memory allocation is determined relative to a subset of the total amount of memory resources (see Ward, [col3 lines9-13] “A virtual compute instance may, for example, comprise one or more servers with a specified computational capacity (which may be specified by indicating the type and number of CPUs, the main memory size, storage device number and size, and so on)”; [col3 lines29-31] “may include capabilities to allow browsing of a resource catalog, provide details and specifications of the different types or sizes of resources supported”; [col3 lines55-58] “dynamically resizable pools of resource instances may be set aside for the different reservation types or modes-e.g., long-term reserved instances may be allocated from one pool”).
reserving pool in a cloud computing infrastructure, (see Ward, [col23 lines2-5] “supporting flexible capacity pool reservations may be useful in a wide variety of environments. As the number of applications being deployed to cloud-based environments”) based on a difference between desired resource capacity and existing reservations (see Ward, [Abstract] “the difference between the desires resource capacity and the original capacity”; [col26 lines2-8] “a difference between one or more desired modified resource capacity levels of the two or more existing reservations or the existing reservation and one or more original resource capacity levels of one or more original resource instances of the two or more existing reservations or the existing reservation”; [col12 lines21-22] “a difference between the modified resource capacity and the original resource capacity”).
reserving pool in the cloud computing infrastructure; (see Ward, [col23 lines2-5] “supporting flexible capacity pool reservations may be useful in a wide variety of environments. As the number of applications being deployed to cloud-based environments”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of resource pool size, ratios, difference between memory as being disclosed and taught by Ward, in the system taught by Pafumi to yield the predictable results of managing large-scale computing resources for many customers with diverse needs, allowing various computing resources to be efficiently and securely shared by multiple customers (see Ward, [col1 lines26-31] “The advent of virtualization technologies for commodity hardware has provided benefits with respect to managing large-scale computing resources for many customers with diverse needs, allowing various computing resources to be efficiently and securely shared by multiple customers”).
The proposed combination of Pafumi and Ward does not explicitly teach determining, by the processor, a priority of re-provisioning one or more additional database server instances, wherein the priority is based on a difference between the current usage of memory resources and the suggested memory allocation; re-provisioning based on the priority. 
However, Spradlin discloses memory management model and also teaches
determining, by the processor, a priority of allocating memory… (see Spradlin, [0032] “The priority model may be implemented by creating a memory allocation API that encapsulates the application whenever a memory request is made… the application and priority is automatically tracked by the subsystem without having the application actively manage memory priority”) wherein the priority is based on specific criteria (see Spradlin, [0032] “the priority of memory and its distribution to applications is determined by the kernel. When the system runs low on memory, the kernel may arbitrarily free memory that is used by applications with higher priority, thus interrupting or degrading the performance of the application… have the applications determine amongst themselves what the priority order is for the memory resources”).
allocating memory based on the priority (see Spradlin, [0032] “to have the applications determine amongst themselves what the priority order is for the memory resources. The memory priority scheme asks that applications assign the priority of memory allocated or deallocated to them at the time of allocation or deallocation”; [0032] “The priority model may be implemented by creating a memory allocation API that encapsulates the application whenever a memory request is made… the application and priority is automatically tracked by the subsystem without having the application actively manage memory priority”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining priority for allocating memory as being disclosed and taught by Spradlin, in the system taught by the proposed combination of Pafumi and Ward to yield the predictable results of improving application host behavior and potentially allowing applications to use computing resources more efficiently (see Spradlin, [0005] “Thus, the memory management system provides a new model for managing memory that improves application host behavior and potentially allows applications to use computing resources more efficiently”).
The proposed combination of Pafumi, Ward and Spradlin does not explicitly teach one or more additional database server instances.
However, Shah discloses particular memory of memory blocks and also teaches
one or more additional database server instances (see Shah, [0079] “may include allocating a particular number of blocks of memory in a TCAM to each database of multiple databases”; [0020] “may allocate one or more of the additional blocks of memory to a database of the TCAM when the database requires more memory space than allocated in the TCAM for the database”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of memory allocated to additional databases as being disclosed and taught by Shah, in the system taught by the proposed combination of Pafumi, Ward and Spradlin to yield the predictable results of efficiently allocating memory to databases (see Shah, [0020] “the systems and/or methods may provide additional blocks of memory, external to the TCAM, and may allocate one or more of the additional blocks of memory to a database of the TCAM when the database requires more memory space than allocated in the TCAM for the database. Such implementations may increase utilization of the TCAM and more rules (e.g., ACLs) may be provided in the TCAM”).

Regarding claim 22, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
wherein the memory and the processor are configured to (see Pafumi, [0021] “Memory 108 also stores other programs for execution by processor 100 and stores data 109”) provide a management server (see Pafumi, [0022] “stores server management code 107 to manage and control access to physical memory storage” – Fig. 1 – server management) in the cloud computing infrastructure (see Ward, [col2 lines62-67] “Networks set up by an entity such as a company or a public sector organization to provide one or more services (such as various types of cloud-based computing or storage) accessible via the Internet and/or other networks to a distributed set of clients may be termed provider networks in this document”) communicatively coupled to the server (see Pafumi, [0021] “shows a server 116” – Fig. 1 - server). The motivation for the proposed combination is maintained. 

Regarding claim 29, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
wherein determining, by the processor, the current usage of memory resources allocated (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”; [0021] “comprises at least one processor 100”) to database server instance comprises (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) determining an amount of memory resources used by (see Pafumi, [0038] “to monitor memory use by the application”) a buffer pool, (see Pafumi, [0021] “Digital system 116 comprises a level 2 (L2) cache 102 located physically close to processor”) a key cache, (see Pafumi, [0027] “The L1 cache 190 is located in the processor and contains data and instructions preferably received from L2 cache”). 

Regarding claim 32, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
comprising determining, by the processor, the suggested memory allocation at least in part by (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”; [0021] “comprises at least one processor 100”) determining, by the processor, respective ratios (see Ward, [col4 lines13-15] “The uptime ratio of a particular reserved instance may be defined as the ratio of the amount of time the instance is activated, to the total amount of time for which the instance is reserved”; [col24 line4] “processor 3010”) comparing a lower bound of the current usage of memory resources (see Pafumi, [0053] “comparing an actual memory use of the application to a lower limit”) to the total amount of memory resources (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”) allocated to the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) and an upper bound of the current usage of memory resources (see Pafumi, [0053] “comparing an actual memory use of the application to an upper limit”) to the total amount of memory resources (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”) allocated to the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”). The motivation for the proposed combination is maintained. 

Regarding claim 33, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
comprising generating, by the processor, a report indicating (see Spradlin, [0028] “the system may provide reports on application memory behavior”; [0056] “multiprocessor systems”) whether the database server instance is (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) oversized relative to the current usage of memory resources (see Pafumi, [0042] “The system determines if monitored memory usage is near the upper limit of the allocated range (element 404)”). The motivation for the proposed combination is maintained.

Regarding claim 34, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
comprising automatically applying, by the processor, the suggested memory allocation to (see Pafumi, [0010] “to dynamically allocate memory to an application of a virtual client in a server”; [0021] “comprises at least one processor 100”) re-provision the database server instance when the suggested memory allocation is different from the current usage of memory resources (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”; [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”). 

Regarding claim 35, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
comprising applying, by the processor, the suggested memory allocation (see Pafumi, [0010] “to dynamically allocate memory to an application of a virtual client in a server”; [0021] “comprises at least one processor 100”) at least in part by moving information (see Pafumi, [0035] “dynamic movement of resources”) stored in the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) to a new database server instance (see Ward, [col19 lines36-40] “setting up new virtual machines, new mappings or associations between processors/cores and virtual machines, memory and virtual machines, storage devices and virtual machines, network devices and virtual machines”) having a size equal to the suggested memory allocation (see Pafumi, [0032] “the size of application memory 212 is dynamically allocated by a kernel service of the operating system of server 200”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”). The motivation for the proposed combination is maintained. 

Regarding claim 36, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
comprising applying, by the processor, the suggested memory allocation at least in part by (see Pafumi, [0010] “to dynamically allocate memory to an application of a virtual client in a server”; [0021] “comprises at least one processor 100”) adjusting the current usage of memory resources allocated (see Ward, [col10 lines34-37] “where the exact configurations of the instances to be used at any given time can be adjusted as needed by the client”) to the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”). The motivation for the proposed combination is maintained. 

Regarding claim 39, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
the operations comprising: generating a report indicating (see Spradlin, [0028] “the system may provide reports on application memory behavior”; [0056] “multiprocessor systems”) the current usage of memory resources allocated (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”; [0021] “comprises at least one processor 100”) to the database server instance, (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) the suggested memory allocation (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”) for the database server instance, and (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) the priority of (see Spradlin, [0032] “The priority model may be implemented by creating a memory allocation API that encapsulates the application whenever a memory request is made… the application and priority is automatically tracked by the subsystem without having the application actively manage memory priority”; [0056] “the system may be implemented in various operating environments that include… multiprocessor systems, microprocessor-based systems”) re-provisioning (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”) the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) with respect to re-provisioning (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”) the one or more additional database server instances; and (see Shah, [0079] “may include allocating a particular number of blocks of memory in a TCAM to each database of multiple databases”; [0020] “may allocate one or more of the additional blocks of memory to a database of the TCAM when the database requires more memory space than allocated in the TCAM for the database”).
generating a user interface configured to trigger an instance move action to re-provision (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”) the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) in the cloud computing infrastructure (see Ward, [col23 lines2-5] “supporting flexible capacity pool reservations may be useful in a wide variety of environments. As the number of applications being deployed to cloud-based environments”) in accordance with the suggested memory allocation (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”) in response to selection of a portion of the user interface (see Ward, [col9 lines26-29] “requested reservation modification may require additional work to ensure that the set of running applications is successfully instantiated on the resources that are selected to provide the modified capacity level”; [col15 lines42-44] “may provide one or more programmatic interfaces such as interface 350 usable by clients to interact with the resource manager 180 to make and modify reservations”). The motivation for the proposed combination is maintained. 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pafumi, Ward, Spradlin and Shah in view of Pruthi (US 2011/0208919 A1, hereinafter “Pruthi”).

Regarding claim 24, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
wherein the operations comprise comparing a lower bound of the current usage of memory resources and (see Pafumi, [0053] “comparing an actual memory use of the application to a lower limit”) an upper bound of the current usage of memory resources (see Pafumi, [0053] “comparing an actual memory use of the application to an upper limit”).
The proposed combination of Pafumi, Ward, Spradlin and Shah does not explicitly teach comparing against a lookup table of ratios and memory allocations.
However, Pruthi discloses access to storage systems and also teaches
expressing values against a lookup table of ratios and memory allocations  (see Pruthi, [0039] “expressing values of the short-range and long-range components of the spatial locality 150 as respective ratios of the respective counts "u" and "v" to the respective memory sizes "A.sub.1" and "A.sub.2" allows for comparing the values of the short-range and long-range spatial locality 150”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of expressing and comparing values to ratios as being disclosed and taught by Pruthi, in the system taught by the proposed combination of Pafumi, Ward, Spradlin and Shah to yield the predictable results of effectively providing access to data storage (see Pruthi, [0043] “The spatial locality metrics 110, 112 and 114 described above in connection with FI GS. 1A-1D can be used to characterize spatial patterns of references to addresses of the storage system 140 as a whole, or to addresses of a particular region of the storage system 140. However, it has been observed empirically that accesses to a storage system can exhibit spatial localities that vary from one region of the storage system to another”).

Regarding claim 25, the proposed combination of Pafumi, Ward, Spradlin, Shah and Pruthi teaches
wherein the upper bound of the current usage of memory resources and (see Pafumi, [0053] “comparing an actual memory use of the application to an upper limit”) the lower bound of the current usage of memory resources (see Pafumi, [0053] “comparing an actual memory use of the application to a lower limit”) are defined by a ratio (see Ward, [col4 lines13-15] “The uptime ratio of a particular reserved instance may be defined as the ratio of the amount of time the instance is activated, to the total amount of time for which the instance is reserved”) of the current usage of memory resources (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”) to the current resource pool size (see Ward, [col3 lines9-13] “A virtual compute instance may, for example, comprise one or more servers with a specified computational capacity (which may be specified by indicating the type and number of CPUs, the main memory size, storage device number and size, and so on)”; [col3 lines29-31] “may include capabilities to allow browsing of a resource catalog, provide details and specifications of the different types or sizes of resources supported”; [col3 lines55-58] “dynamically resizable pools of resource instances may be set aside for the different reservation types or modes-e.g., long-term reserved instances may be allocated from one pool”). The motivation for the proposed combination is maintained. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pafumi, Ward, Spradlin and Shah in view of Nandyalam et al. (US 2015/0301853 A1, hereinafter “Nandyalam”). 

Regarding claim 30, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
by the processor, determining the current usage of memory resources (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”; [0021] “comprises at least one processor 100”).
The proposed combination of Pafumi, Ward, Spradlin and Shah does not explicitly teach periodically repeating, determining the current memory usage on an hourly basis, a weekly basis, or any combination thereof. 
However, Nandyalam discloses physical and logical resource profiling and also teaches
comprising periodically repeating, resource utilization behavior information on an hourly basis, a weekly basis, or any combination thereof (see Nandyalam, [0022] “the prediction system 201 understands, monitors, collects, interrelates, and stores resource utilization behavior information… memory usage, CPU usage, connectivity…over a particular period of time, such as every 30 seconds, every hour, every 6 hours, every week”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of periodically gathering memory information as being disclosed and taught by Nandyalam, in the system taught by the proposed combination of Pafumi, Ward, Spradlin and Shah to yield the predictable results of efficiently processing the utilization data to identify optimal physical resources that may be available to execute specific workloads corresponding to other client resources at a particular point in time (see Nandyalam, [0008] “Once utilization data has been obtained, the prediction system may execute a prediction workload analysis algorithm that processes the utilization data to identify optimal physical resources that may be available to execute specific workloads corresponding to other client resources at a particular point in time”).

Claims 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Pafumi, Ward, Spradlin and Shah in view of Hunter et al. (US 2015/0088856 A1, hereinafter “Hunter”).

Regarding claim 31, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
comprising determining, by the processor, the current usage of memory comprises (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”; [0021] “comprises at least one processor 100”).
The proposed combination of Pafumi, Ward, Spradlin and Shah does not explicitly teach determining, by the processor, a plurality of database tables that are accessed most often relative to a total number of database tables. 
However, Hunter discloses reference table information and also teaches
determining, by the processor, a plurality of database tables that are accessed most often relative to a total number of database tables (see Hunter, [0071] “as its candidate fact table, a table that has been frequently accessed for insert or update operations”; [0048] “contains all of the tables”; [0097] “instructions for processor 504”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of frequently accessed tables as being disclosed and taught by Hunter, in the system taught by the proposed combination of Pafumi, Ward, Spradlin and Shah to yield the predictable results of effectively manage the relational database (see Hunter, [0014] “An alternative approach to managing multidimensional data in a relational database involves storing the data in relational files but maintaining all multidimensional structure, metadata, administration, and access control using multidimensional database system techniques”).

Regarding claim 38, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
wherein the current usage of memory resources is determined based at least in part on… (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”) of the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”).
The proposed combination of Pafumi, Ward, Spradlin and Shah does not explicitly teach determining a set of key database tables.
However, Hunter discloses reference table information and also teaches
determining a set of key database tables (see Hunter, [0071] “as its candidate fact table, a table that has been frequently accessed for insert or update operations”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of key tables as being disclosed and taught by Hunter, in the system taught by the proposed combination of Pafumi, Ward, Spradlin and Shah to yield the predictable results of effectively manage the relational database (see Hunter, [0014] “An alternative approach to managing multidimensional data in a relational database involves storing the data in relational files but maintaining all multidimensional structure, metadata, administration, and access control using multidimensional database system techniques”).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Pafumi, Ward, Spradlin and Shah in view of Apostolopoulus et al. (US 2003/0007515 A1, hereinafter “Apostolopoulus”).

Regarding claim 41, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
wherein the database server instance is provisioned on a first server (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) of two or more servers (see Pafumi, [0022] “Each virtual client may execute application programs. .. may be connected to multiple servers”) in the cloud computing infrastructure, and wherein the operations comprise: (see Ward, [col23 lines2-5] “supporting flexible capacity pool reservations may be useful in a wide variety of environments. As the number of applications being deployed to cloud-based environments”).
the suggested memory allocation (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”) for the database server instance; and (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”).
re-provisioning (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”) the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”).
The proposed combination of Pafumi, Ward, Spradlin and Shah does not explicitly teach determining that a second server of the two or more servers has an availability of resources to accommodate the suggested memory allocation; re-provisioning on the second server. 
However, Apostolopoulus discloses memory availability between servers and also teaches
determining that a second server of the two or more servers has an availability of resources to accommodate storage of information (see Apostolopoulus, [0174] “the second server must have adequate available free memory space reserved or allocated therein to accommodate storing the data, D”).
allocate memory on the second server (see Apostolopoulos, [0174] “the second server must have adequate available free memory space reserved or allocated therein to accommodate storing the data, D”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining second server for storage as being disclosed and taught by Apostolopoulos, in the system taught by the proposed combination of Pafumi, Ward, Spradlin and Shah to yield the predictable results of improving the process of storage allocation among servers (see Apostolopoulos, [0184] “As described above, during client transition, the stream quality to the mobile client is reserved by using multiple servers that supply distinct MD bitstreams. In conclusion, the present method employs multiple description coding to improve the process of storage allocation among servers”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156